Exhibit 10.2

 

HEALTHTRONICS SURGICAL SERVICES, INC.

 

2004 EQUITY INCENTIVE PLAN

 

Purpose of the Plan. The Plan has been established to attract and retain
individuals eligible to participate in the plan and to further the growth,
development and financial success of the Company by aligning the personal
interests of Participants, through the ownership of shares of the Company’s
Common Stock and other incentives, with those of the Company and the Company’s
shareholders. Awards granted under the Plan may be Incentive Stock Options,
Nonstatutory Stock Options, Restricted Stock, Stock Appreciation Rights, Stock
Purchase Rights, or Other Stock Based Awards.

 

1. Definitions. As used herein, the following definitions shall apply:

 

  (a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan in accordance with Section 3 hereof.

 

  (b) “Applicable Laws” means the requirements relating to the administration of
stock option plans under U.S. state corporate laws, U.S. federal and state
securities laws (including requirements for exemptions pursuant to rules under
Section 16), the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any other country or
jurisdiction where Options or Stock Purchase Rights are granted under the Plan.

 

  (c) “Award” means a grant under this Plan of Stock Options, Restricted Stock,
Stock Appreciation Rights, Stock Purchase Rights, or Other Stock-Based Awards.

 

  (d) “Award Agreement” means the document which evidences an Award and which
sets forth the terms, conditions, and limitations relating to such Award.

 

  (e) “Board” means the Board of Directors of the Company.

 

  (f) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (g) “Committee” means a committee of Directors appointed by the Board to
administer the Plan in accordance with Section 3 hereof, which Committee shall
be constituted to comply with Applicable Laws.

 

  (h) “Common Stock” means the Common Stock of the Company.

 

  (i) “Company” means HealthTronics Surgical Services, Inc.

 

  (j) “Director” means a member or a person who has agreed to become a member of
the Board of Directors of the Company.



 

1



--------------------------------------------------------------------------------

  (k) “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.

 

  (l) “Employee” means any person, including, without limitation, Officers,
employed by the Company or any Parent or Subsidiary of the Company or who has
accepted an offer of employment. An Employee shall not cease to be an Employee
in the case of any leave of absence approved by the Company or transfers between
locations of the Company or between the Company, its Parent, any Subsidiary, or
any successor. For purposes of Incentive Stock Options, no such leave may exceed
ninety days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. Neither service as a Director nor payment of a director’s
fee by the Company shall be sufficient to constitute “employment” by the
Company.

 

  (m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (n) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

  (i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the time of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;

 

  (ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean
between the high bid and low asked prices for the Common Stock on the last
market trading day prior to the day of determination; or

 

  (iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

 

  (o) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

 

  (p) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

  (q) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

  (r) “Option” means a stock option granted pursuant to Section 7.

 

2



--------------------------------------------------------------------------------

  (s) “Optioned Stock” means the Common Stock subject to an Option or a Stock
Purchase Right.

 

  (t) “Optionee” means the holder of an outstanding Option or Stock Purchase
Right granted under the Plan.

 

  (u) “Other Stock Based Award” means an Award granted pursuant to Section 11,
other than a Stock Option, Restricted Stock, Stock Appreciation Right, or Stock
Purchase Right, that is paid with, valued in whole or in part by reference to,
or is otherwise based on Shares.

 

  (v) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

 

  (w) “Participant” means any person, including Employees, Directors and
consultants selected by the Administrator to receive an Award under this Plan.

 

  (x) “Plan” means this 2004 Equity Incentive Plan.

 

  (y) “Restricted Stock” means an Award granted to a Participant pursuant to
Section 9.

 

  (z) “Section 16(b)” means Section 16(b) of the Securities Exchange Act of
1934, as amended.

 

  (aa) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 12 below.

 

  (bb) “Stock Appreciation Right” or “SAR” means the grant, pursuant to Section
8, of a right to receive payment from the Company, in the form of stock, cash or
a combination of both, equal to the excess of the Fair Market Value of one or
more Shares over the exercise price of such Shares under the terms of such Stock
Appreciation Right.

 

  (cc) “Stock Purchase Right” means a right to purchase Common Stock pursuant to
Section 10.

 

  (dd) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

2. Stock Subject to the Plan. An aggregate of 500,000 Shares may be issued
pursuant to Awards under this Plan, subject to adjustments pursuant to Section
14.

 

If an Award expires or becomes unexercisable without having been exercised in
full, the unpurchased Shares which were subject thereto shall become available
for future grant or sale under the Plan (unless the Plan has terminated).
However, Shares that have actually been issued under the Plan, upon exercise of
an Award, shall not be returned to the Plan and shall not become available for
future distribution under the Plan.

 

3



--------------------------------------------------------------------------------

3. Administration of the Plan.

 

  (a) Authority of the Administrator. The Plan shall be administered by the
Administrator. The Administrator shall have full and final authority, in each
case subject to and consistent with the provisions of the Plan, to interpret the
provisions of the Plan, select eligible persons to become Participants, grant
Awards, determine the type, number and other terms and conditions of, and all
other matters relating to, Awards, interpret the Plan and Award agreements and
correct defects, supply omissions or reconcile inconsistencies therein, ensure
that awards continue to qualify under Rule 16b-3, and make all other decisions
and determinations as the Administrator may deem necessary or advisable for the
administration of the Plan. Any action of the Administrator shall be final,
conclusive and binding on all persons, including the Company, its Subsidiaries,
its shareowners, Participants, transferees under Section 13(a) or other persons
claiming rights from or through a Participant.

 

  (b) Limitation of Liability. In addition to such other rights of
indemnification as they have as directors or as members of the Administrator,
the members of the Committee shall be indemnified by the Company against
reasonable expenses (including, without limitation, attorneys’ fees) incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal, to which they or any of them may be a party by reason of any
action taken or failure to act in connection with the Plan or any Award granted
hereunder, and against all amounts paid by them in settlement (provided such
settlement is approved to the extent required by and in the manner provided by
the certificate of incorporation or bylaws of the Company relating to
indemnification of directors) or paid by them in satisfaction of a judgment in
any such action, suit or proceeding, except in relation to matters as to which
it shall be adjudged in such action, suit or proceeding.

 

4. Eligibility.

 

  (a) Subject to the provisions of the Plan, the Administrator may from time to
time select, from all eligible Participants, those to whom Awards shall be
granted and shall determine the nature and amount of each Award. No eligible
Participant shall have the right to receive an Award under the Plan, or, if
selected to receive an Award, the right to continue to receive Awards.

 

  (b) Only key managerial Employees of the Company, Parent, or Subsidiary may be
eligible to receive an Award of Incentive Stock Options.

 

  (c) Neither the Plan nor any Award granted under the Plan shall confer upon
any Participant any right with respect to continued employment by the Company,
nor shall it interfere in any way with his or her right or the Company’s right
to terminate such relationship at any time, with or without cause.

 

4



--------------------------------------------------------------------------------

5. Term of Plan. The Plan shall become effective upon its adoption by the Board.
It shall continue in effect for a term of ten (10) years unless sooner
terminated under Section 15 of the Plan.

 

6. Award Agreement. Each Award granted under the Plan shall be evidenced by an
Award Agreement that shall specify the terms, conditions, limitations and such
other provisions applicable to the Award as the Administrator shall determine.

 

7. Stock Options.

 

  (a) Type of Option. Each Option shall be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 7(a), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option for such Shares is granted.

 

  (b) Term of Option. The term of each Option shall be stated in the Award
Agreement; provided, however, that in the case of an Incentive Stock Option, the
term shall be no more than ten (10) years from the date of grant thereof. In the
case of an Incentive Stock Option granted to an Optionee who, at the time the
Option is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary,
the term of the Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement. Notwithstanding the
foregoing, with respect to any Incentive Stock Option, the following shall
apply:

 

(i) Disability or Death. An Incentive Stock Option must be exercised within one
year of the date of death or Disability of the Participant.

 

(ii) Termination of Employment. An Incentive Stock Option must be exercised
within ninety (90) days from the date the Participant terminates employment for
any reason.

 

  (c) Option Exercise Price and Consideration.

 

  (i) The per share exercise price for the Shares to be issued upon exercise of
an Option shall be such price as is determined by the Administrator, but in the
case of an Incentive Stock Option

 

5



--------------------------------------------------------------------------------

  (A) granted to an Employee who, at the time of grant of such Option, owns
stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the exercise price
shall be no less than 110% of the Fair Market Value per Share on the date of
grant.

 

  (B) granted to any other Employee, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.

 

  (ii) The consideration to be paid for the Shares to be issued upon exercise of
an Option, including the method of payment, shall be determined by the
Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant). Such consideration may consist of (1) cash,
(2) check, (3) promissory note, (4) other Shares which have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which such Option shall be exercised, (5) consideration received by the
Company under a cashless exercise program implemented by the Company in
connection with the Plan, or (6) any combination of the foregoing methods of
payment. In making its determination as to the type of consideration to accept,
the Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company.

 

  (d) Exercise of Option. Any Option granted hereunder shall be exercisable
according to the terms hereof at such times and under such conditions as
determined by the Administrator and set forth in the Award Agreement.

 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.

 

6



--------------------------------------------------------------------------------

8. Stock Appreciation Rights.

 

  (a) SARs may be granted at a price determined by the Administrator, and may be
granted in tandem with an Option, such that the exercise of the SAR or related
Option will result in a forfeiture of the right to exercise the related Option
for an equivalent number of shares, or independently of any Option.

 

  (b) An SAR may be exercised at such times as may be specified in an Award
Agreement, in whole or in installments, which may be cumulative and shall expire
at such time as the Administrator shall determine at the time of grant.

 

  (c) SARs shall be exercised by the delivery of a written notice of exercise to
the Company setting forth the number of Shares with respect to which the SAR is
to be exercised.

 

9. Restricted Stock.

 

  (a) Restricted Stock may be granted alone or in conjunction with other Awards
under the Plan and may be conditioned upon continued employment for a specified
period, the attainment of specific performance goals or such factors as the
Administrator may determine. In making an Award of Restricted Stock, the
Administrator will determine the restrictions that will apply, the period during
which the Award is subject to such restrictions, and the price, if any, payable
by a recipient. The Administrator may amend any Award of Restricted Stock to
accelerate the dates after which such Award may be executed in whole or in part.

 

  (b) Nontransferability. Shares of Restricted Stock shall not be transferable
until after removal of the legend with respect to such shares.

 

10. Stock Purchase Rights.

 

  (a) Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically of the terms, conditions and restrictions related to
the offer, including the number of Shares that such person shall be entitled to
purchase, the price to be paid, and the time within which such person must
accept such offer. The offer shall be accepted by execution of a Restricted
Stock purchase agreement in the form determined by the Administrator.

 

  (b) Repurchase Option. Unless the Administrator determines otherwise, the
Restricted Stock purchase agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
service with the Company for any reason (including death or disability). The
purchase price for

 

7



--------------------------------------------------------------------------------

Shares repurchased pursuant to the Restricted Stock purchase agreement shall be
the original price paid by the purchaser and may be paid by cancellation of any
indebtedness of the purchaser to the Company. The repurchase option shall lapse
at such rate as the Administrator may determine.

 

  (c) Other Provisions. The Restricted Stock purchase agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion.

 

  (d) Rights as a Shareholder. Once the Stock Purchase Right is exercised, the
purchaser shall have rights equivalent to those of a shareholder and shall be a
shareholder when his or her purchase is entered upon the records of the duly
authorized transfer agent of the Company. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised.

 

11. Other Stock-Based Awards.

 

  (a) The Administrator shall have complete discretion in determining the number
of Shares subject to Other Stock Based Awards, the consideration for such Awards
and the terms, conditions and limitations pertaining to same including, without
limitation, restrictions based upon the achievement of specific business
objectives, tenure, and other measurements of individual or business
performance, and/or restrictions under applicable federal or state securities
laws, and conditions under which such Awards will lapse.

 

  (b) Payment of Other Stock Based Awards may be in the form of cash, shares,
other Awards, or in such combinations thereof as the committee shall determine
at the time of grant, and with such restrictions as it my impose. Payment may be
made in a lump sum or in installments as prescribed by the Administrator. The
Administrator may also require or permit Participants to elect to defer the
issuance of Shares or the settlement of Awards in cash under such rules and
procedures as it may establish under the Plan. The Administrator may also
provide that deferred settlements include the payment or crediting of interest
on the deferred amounts or the payment or crediting of dividend equivalent to
deferred amounts denominated in Shares.

 

  (c) The Administrator may, at its sole discretion, direct the Company to issue
Shares subject to such restrictive legends and/or stop transfer instructions as
the Administrator deems appropriate.

 

12. Performance Awards.

 

  (a)

Performance Conditions. The right of a Participant to exercise or receive a
grant or settlement of any Award, and the timing, may be subject to such
performance conditions as may be specified by the Administrator. The
Administrator may use such business criteria and other measures of performance
as it may deem appropriate in establishing any performance conditions, and may
exercise its

 

8



--------------------------------------------------------------------------------

discretion to reduce or increase the amounts payable under any Award subject to
performance conditions, except as limited under Section 12(b) in the case of a
Performance Award intended to qualify under Code Section 162(m).

 

  (b) Performance Awards Granted to Certain Eligible Participants. If the
Administrator determines that a Performance Award to be granted to the chief
executive officer (or person acting in such capacity) or any of the four highest
compensated officers (other than the chief executive officer) should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of pre-established performance goals that are based upon business
criteria meeting the requirements set forth in regulations promulgated under
Section 162(m) of the Code. The establishment of performance goals shall be made
by the Administrator, or a sub-Committee appointed for such purpose, consisting
only of 2 or more “outside directors” within the meaning of the regulations
promulgated under Section 162(m). The Administrator may not delegate any
responsibility relating to such Performance Awards.

 

  (c) Determinations. All determinations by the Administrator as to the
establishment of performance goals, the amount of any Performance Award and as
to the achievement of performance goals relating to Performance Awards under
Section 12(b) shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m).

 

  (d) Interpretations. If any provision of the Plan as in effect on the date of
adoption or any agreements relating to Performance Awards that are designated as
intended to comply with Code Section 162(m) does not comply or is inconsistent
with the requirements of Code Section 162(m) or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.

 

13. Limits on Transferability. Except as otherwise provided in this Section 13,
no Award or other right or interest of a Participant under the Plan shall be
pledged, hypothecated or otherwise encumbered or subject to any lien, obligation
or liability of such Participant to any party (other than the Company or a
Subsidiary), or assigned or transferred by such Participant otherwise than by
will or the laws of descent and distribution upon the death of a Participant,
and such Awards or rights that may be exercisable shall be exercised during the
lifetime of the Participant only by the Participant.

 

  (a) Transferability of Options. Unless otherwise specified in the Award, an
Option may be transferred pursuant to a domestic relations order issued by a
court of competent jurisdiction or to a spouse or former spouse, provided such
transfer is “incident to divorce” within the meaning of Section 1041(a) of the
Code. With respect to any Option transferred pursuant to this Section 13(a), any
such Option shall be exercisable only by the designated transferee.

 

9



--------------------------------------------------------------------------------

  (b) Transferees Subject to Terms of Award. Any transferee, or other person
claiming any rights under the Plan from or through any Participant, shall be
subject to all terms and conditions of the Plan and any Award agreement
applicable to such Participant, except as otherwise determined by the
Administrator, and to any additional terms and conditions deemed necessary or
appropriate by the Administrator.

 

14. Adjustments Upon Changes in Capitalization, Merger or Asset Sale.

 

  (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Award have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, as well as the price per share of Common Stock covered by each such
outstanding Award, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company.
The conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Award.

 

  (b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award until fifteen (15) days prior to such
transaction as to all of the Shares covered thereby, including Shares as to
which the Award would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option applicable to any
Shares purchased upon exercise of an Award shall lapse as to all such Shares,
provided the proposed dissolution or liquidation takes place at the time and in
the manner contemplated. To the extent it has not been previously exercised, an
Award will terminate immediately prior to the consummation of such proposed
action.

 

  (c)

Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Award shall be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the

 

10



--------------------------------------------------------------------------------

Award, the Participant shall fully vest in and have the right to exercise the
Award as to all of the Shares, including Shares as to which it would not
otherwise be vested or exercisable. If an Award becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
sale of assets, the Administrator shall notify the Participant in writing or
electronically that the Award shall be fully exercisable for a period of fifteen
(15) days from the date of such notice, and the Award shall terminate upon the
expiration of such period. For the purposes of this paragraph, the Award shall
be considered assumed if, following the merger or sale of assets, the option or
right confers the right to purchase or receive, for each Share subject to the
Award immediately prior to the merger or sale of assets, the consideration
(whether stock, cash, or other securities or property) received in the merger or
sale of assets by holders of Common Stock for each Share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the merger or
sale of assets is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Award, for
each Share subject to the Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.

 

15. Amendment and Termination of the Plan.

 

  (a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

 

  (b) Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

 

16. Conditions Upon Issuance of Shares.

 

  (a) Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Option unless the exercise of such Option and the issuance and delivery of
such Shares shall comply with Applicable Laws and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

 

  (b) Investment Representations. As a condition to the exercise of an Option,
the Administrator may require the person exercising such Option to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

 

11



--------------------------------------------------------------------------------

  (c) Withholding of Taxes. To the extent permitted by law, the Company shall
have the right to deduct from any award or payment of any kind the amount of any
federal, state or local taxes required by law to be withheld.

 

17. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

18. Reservation of Shares. The Company, during the term of this Plan, shall at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

19. Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the degree and manner
required under Applicable Laws.

 

20. Information to Participants. The Company shall provide to each Participant,
not less frequently than annually during the period such Participant has one or
more Awards outstanding, and, in the case of an individual who acquires Shares
pursuant to the Plan, during the period such individual owns such Shares, copies
of annual financial statements. The Company shall not be required to provide
such statements to key employees whose duties in connection with the Company
assure their access to equivalent information.

 

12